on petition for rehearing.
Scott, Chief Justice.
The plaintiff in error on February 7 and 8, 1913, filed petitions for a rehearing in this cause. The decision was rendered January 7, 1913 (128 Pac. 881), and the petitions were each filed more than thirty days thereafter. Rule 23 (104 Pac. XIV) of this court is in part as follows: “Application for re-hearing of any cause shall be by petition to the court, signed by counsel, briefly stating the points wherein it is alleged that the court has erred. Such petition shall be filed within thirty days after the decision is rendered * * Excluding the day on which the decision was rendered the petitions in this case were filed on the 31st and 32nd days thereafter. Rule 23 having been adopted by this court has the force of a statutory enactment. (Sec. 881, Comp. Stat. 1910.) In Bank of Chadron v. Anderson, 6 Wyo. 536, 48 Pac. 197, there was a petition for rehearing filed after the expiration of the time allowed by the rule. This court held that the petition for rehearing was not properly before it for consideration. We have, however, examined the questions presented and find *152that they were considered and determined in the opinion filed. The petitions will be denied. Rehearing denied.
Potter, J., and Beard, J., concur.